Kahn, J.
Plaintiff did not serve.a notice of intention to sue upon the Corporation Counsel, as required by chapter 572 of the Laws of 1886, as amended by chapter 484 of the Laws of 1933, and by chapter 588 of the Laws of 1936, effective September 1, 1936, now subdivision c of section 394a-1.0 of the Administrative Code of the City of New York.* That section is specific in its requirements that notice of intention to sue be served upon the Corporation Counsel “ in like manner as the service of a summons in the Supreme Court ’ ’. Such service is now a necessary condition precedent to the institution of the suit. Prior to the aforesaid amendment of 1933 it was essential only that notice of intention to sue be filed with, or in some way received by, the Corporation Counsel. This cause of action arose after the amendment of 1933, and is governed by its terms. Sweeney v. City of New York (225 N. Y. 271), decided before 1933, is not applicable. Defendant’s motion is granted. The verdict is set aside and the complaint is dismissed. Settle order.

 For general statute, in effect since September 1, 1945, as to notice of claim against a public corporation, see section 50 e of General Municipal Law.— [Rep,